Citation Nr: 0718209	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  02-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for status post excision, 
basal cell carcinoma, secondary to exposure to radiation.

2.  Entitlement to service connection for status post 
excision, basal cell carcinoma, secondary to exposure to 
radiation.

3.  Entitlement to service connection for residuals of 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for basal cell carcinoma, 
secondary to exposure to radiation, finding that the veteran 
had not submitted new and material evidence to reopen the 
claim.  Irrespective of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for basal 
cell carcinoma, secondary to exposure to radiation.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The RO also denied 
service connection for residuals of asbestos exposure.  

The veteran requested a Travel Board hearing on his VA-Form 
9, but later opted instead to participate in a formal RO 
hearing, which took place in March 2003.

The issue of service connection for residuals of asbestos 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for basal cell carcinoma as a result of ionizing 
radiation exposure in May 1998.  The veteran did not appeal 
the decision.

2.  Evidence received since the final May 1998 decision bears 
directly and substantially upon the service connection claim 
for basal cell carcinoma as a result of ionizing radiation 
exposure, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.

3.  Although the veteran was presumably exposed to ionizing 
radiation in service, the competent and most probative 
medical evidence of record indicates that this exposure did 
not cause his basal cell carcinoma.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision denying entitlement to service 
connection for basal cell carcinoma as a result of ionizing 
radiation exposure is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence having been received since the 
May 1998 RO decision, the claim for entitlement to service 
connection for basal cell carcinoma as a result of ionizing 
radiation exposure is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

3.  Basal cell carcinoma was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A. §§ 1110, 
1112, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.111 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and material evidence

The RO originally denied entitlement to service connection 
for skin cancer in June 1988, on the basis that the service 
medical records did not show any indication of a skin 
disability.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran filed a claim to reopen entitlement to service 
connection for skin cancer due to radiation exposure in May 
1995.  The RO denied this claim in May 1998 on the basis that 
the medical evidence did not show that radiation exposure in 
service caused the veteran's basal cell carcinoma.  The 
veteran did not appeal this decision and it became final.  
Id.

The veteran filed another claim to reopen service connection 
for basal cell carcinoma as a result of ionizing radiation 
exposure in September 2000.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence received since the last final May 1998 rating 
decision consists of a February 2001 private medical opinion 
in which the physician found that there was a strong 
likelihood that the veteran's exposure to radiation during 
military service in Japan contributed to his developing basal 
cell carcinomas.  Private medical records dated from 1998 to 
2001 show continued treatment for recurrence of basal cell 
carcinoma.  A December 2005 VA medical opinion indicates that 
the veteran's basal cell carcinoma is not likely related to 
radiation exposure in service. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it bears directly 
and substantially upon the issue of service connection for 
basal cell carcinoma as a result of ionizing radiation 
exposure.  Specifically, the private medical opinion relates 
the veteran's current basal cell carcinoma to in-service 
radiation exposure.  As noted, the credibility of the new 
evidence must be presumed in determining whether evidence is 
"new and material".  See Justus at 513.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  This information 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a)(effective prior to August 29, 2001); and 
the service connection claim for basal cell carcinoma due to 
radiation exposure is reopened.  38 U.S.C.A. § 5108.

The veteran's claim to reopen service connection for basal 
cell carcinoma as a result of ionizing radiation exposure 
based on new and material evidence has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, however, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2003, 
September 2003, May 2004, and March 2006 subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in August 2004 and July 
2006 supplemental statements of the case, following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

All together, the letters substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The June 2003 and September 2003 VA letters notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

38 U.S.C.A. § 5103(b) was amended, however, to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the basal cell carcinoma.  The veteran indicated 
that he received additional treatment at a VA Medical Center 
(VAMC) from 1978 through 1996.  After making multiple 
attempts to obtain the records, the RO made a formal finding 
of unavailability of federal records in October 2005.  The 
veteran was notified of these attempts and given an 
opportunity to submit the records.  All other known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III. Service connection

The veteran seeks service connection for basal cell 
carcinoma, secondary to radiation exposure.  He indicated 
that he was exposed to radiation in service when the ship he 
was on, the General Mann, went into the Nagasaki harbor, 
where they spent the day and night.  He indicated that the 
next day they anchored and walked around all day before being 
picked up by train to go to Fukuoka.  He further noted that 
he had military policeman duties near and around Hiroshima 
between October 1945 and May 1946.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

VA regulations provide service connection for specific 
diseases for radiation-exposed veterans as a result of onsite 
participation in a radiation-risk activity. 38 C.F.R. § 
3.309(d).  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945 to 
July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(iv)-(vii).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure or deactivation and conversion of war 
plants or materials. 38 C.F.R. § 3.309(d)(3)(iv).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows current treatment for basal cell 
carcinoma.  VA medical records show treatment for basal cell 
carcinoma from 1986 to 1995.  Private medical records also 
show treatment for basal cell carcinoma from 1998 to 2001.  

The next issue is whether there is evidence of any in-service 
incurrence of basal cell carcinoma.  The Defense Special 
Weapons Agency submitted a letter in May 1997, noting that 
historical records confirmed that the veteran was a member of 
the American occupation forces in Japan following World War 
II and that while aboard USS General W. A. Mann, he was 
present in the VA-defined Nagasaki area from November 17, 
1945 to November 23, 1945.  On March 25, 1946, the veteran 
reportedly was transferred from Detachment of Patients, 118th 
Station Hospital at Fukuoka, Kyushu (approximately 65 miles 
from Nagasaki and 130 miles from Hiroshima).  The Nuclear 
Test Personnel Review and Electronics and Systems 
Directorate, who signed the letter, indicated that taking 
into account the transportation system of Japan during March 
1946, a serviceman departing Fukuoka enroute to the 13th 
General Hospital (transportation would have been via train) 
would most likely have passed through Hiroshima.  

The service medical records are negative for any findings of 
basal cell carcinoma; so there is no direct evidence of in-
service incurrence.  However, based on the above-cited letter 
and the fact that the veteran's service brought him within 10 
miles of Nagasaki and Hiroshima, exposure to ionizing 
radiation in service is presumed.  

Basal cell carcinoma is not one of the diseases that is 
presumed to be related to ionizing radiation exposure.  
38 C.F.R. § 3.311.  Therefore, the analysis must be whether 
the medical evidence shows a direct relationship between the 
two.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

The favorable evidence consists of a February 2001 letter 
from a private physician, who noted that he had treated the 
veteran on an intermittent basis since 1998 for multiple 
basal cell carcinomas and that he had been asked to provide 
an opinion on the likelihood that the veteran's military 
service in the area of Nagasaki, Japan contributed to the 
development of his numerous skin cancers.  The physician 
noted that ionizing radiation was the overwhelming etiologic 
factor in the development of basal cell carcinoma and that 
the most common source was ultraviolet light from the sun, 
which the veteran reportedly felt he had heavy exposure to 
during his life.  The physician also noted that the veteran's 
radiation therapy he reported as treatment for throat cancer 
was capable of inducing basal cell carcinomas, but that the 
areas of radiation therapy would not have involved the 
forehead and upper cheeks, which were the sites where the 
physician had treated skin cancers on the veteran.  The 
physician further noted that radiation for residual decaying 
radioactive sources at a nuclear fission or fusion bomb 
detonation site could certainly give rise to skin cancer and 
that it was quite possible that the veteran's given history 
of proximity to the blast sites in Japan was related to his 
numerous, rapidly growing, often extensive, and 
histologically aggressive basal cell carcinomas.  The 
physician indicated that he had not reviewed the service 
medical records and that he was not an expert in radiation 
physics but that given the veteran's stated history and the 
clinical characteristics of his skin cancers, he believed 
that there was a strong likelihood that the veteran's 
exposures to radiation during military service in Japan 
contributed to his developing basal cell carcinomas.

The unfavorable evidence includes an April 1998 memo from the 
VA Chief Public Health and Environmental Hazards Officer, 
which notes that the Defense Special Weapons Agency estimated 
that the veteran was exposed to a dose of ionizing radiation 
during military service of less than 1 rem.  The memo further 
notes that skin cancer usually had been attributed to 
ionizing radiation at high doses, e.g., several hundred rads.  
Excess numbers of basal cell cancers also had been reported 
in skin, which received estimated doses of 9 to 12 rads in 
margins of irradiated areas.  In light of the above, the 
Officer found that it was unlikely that the veteran's basal 
cell skin cancer could be attributed to exposure to ionizing 
radiation in service.  VA's Acting Director of Compensation 
and Pension submitted a letter in April 1998, indicating that 
as a result of this opinion, and following review of the 
evidence in its entirety, it was their opinion that there was 
no reasonable possibility that the veteran's disability was 
the result of such exposure.

A December 2005 letter from the Director of Compensation and 
Pension indicates that the claims folder was referred to the 
Under Secretary for Health for an opinion as to the 
relationship between exposure to ionizing radiation during 
service and subsequent development of skin cancers.  As noted 
in a March 2005 letter, the Defense Threat Reduction Agency 
(DTRA) confirmed that the veteran was a member of the 
American occupation forces in Japan following World War II 
and that his estimated exposure to ionizing radiation during 
military service was as follows: total external gamma dose-
0.015 rem; upper bound total external gamma dose-0.045 rem; 
total skin dose (ear, head, cheeks, brow, and temple)-0.1 
rem; upper bound total skin dose (ear, head, cheeks, brow, 
and temple)-less than 1 rem; total skin dose (neck)-0.12 rem; 
upper bound total skin dose (neck)-less than 1 rem.  The 
Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) 
was utilized to estimate the likelihood that exposure to 
ionizing radiation was responsible for the veteran's skin 
cancers.  The computer software calculated a 99-percentile 
value for the probability of causation for the individual 
skin cancers of 2.98 percent.  Citing studies that had been 
done, the report noted that skin cancer usually had been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads.  Excess numbers of basal cell cancers also had 
been reported in skin which received estimated doses of 9 to 
12 rads in margins of irradiated areas.  An increased risk 
for basal cell but not squamous cell skin cancers had been 
seen in atomic bomb survivors.  In light of the above, the 
Under Secretary for Health indicated that it was unlikely 
that the veteran's individual skin cancers could be 
attributed to exposure to ionizing radiation in service.  As 
a result of this opinion, and following review of the 
evidence in its entirety, the Director of Compensation and 
Pension also found that it was their opinion that there was 
no reasonable possibility that the veteran's disabilities 
were the result of such exposure.

In this case, the preponderance of the evidence is against 
the claim.  The private medical opinion that there was a 
strong likelihood of a relationship between the veteran's 
radiation exposure in service and his basal cell carcinoma is 
speculative at best.  The private physician acknowledged that 
his opinion was based on the veteran's own recitation of 
events, and not on any review of any service medical records 
or actual radiation exposure dosage in service.  The Board is 
not required to accept doctors' opinions that are based upon 
the claimant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); and Elkins v. Brown, 5 
Vet. App. 474, 478 [rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis].  Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale does not provide the required degree 
of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 
(1999).  On the other hand, the two negative medical opinions 
are based on actual radiation dosage estimates in service and 
the likelihood that the veteran's basal cell carcinoma is 
related to that exposure.  The Director of Compensation and 
Pension supported these opinions, following review of the 
evidence in its entirety.  The opinion of a physician that is 
based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

Although the veteran has argued that his current basal cell 
carcinoma is related to exposure to radiation in service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the competent and most 
probative medical evidence of record, which shows that there 
is no relation between the veteran's basal cell carcinoma and 
radiation exposure in service.  Competent medical experts 
make this opinion and the Board is not free to substitute its 
own judgment for those of such experts.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for basal cell carcinoma, secondary to 
ionizing radiation exposure; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for status post excision, basal cell 
carcinoma, secondary to exposure to radiation and, to this 
extent only, the claim is granted.

Entitlement to service connection for status post excision, 
basal cell carcinoma, secondary to exposure to radiation is 
denied.


REMAND

The veteran contends that he was exposed to asbestos in the 
U.S. Army aboard the USS General Mann.  A May 1997 letter 
from the Defense Special Weapons Agency confirms that the 
veteran served aboard the USS General A.W. Mann (AP 112) from 
at least November 17, 1945 to November 23, 1945.  The DD-Form 
214 shows that he left for Foreign Service on November 3, 
1945 and returned to the United States on June 18, 1946.  The 
separation qualification record notes that the veteran's 
Military Occupational Assignments included Military Policeman 
and Stock Record Clerk.  The veteran submitted an affidavit 
from an individual who indicated that he worked on the USS 
General Mann while in the U.S. Army from 1960 to 1963.  The 
individual noted that he worked with or was in the vicinity 
of asbestos-containing products, including asbestos wrapping 
steamlines and that the usage and removal of asbestos-
containing products created a dust that was breathed by him 
and other shipmates in the vicinity.  The veteran also 
submitted statements and testimony that after service he 
worked in a Navy Shipyard in Houston for a company where he 
rebuilt and refurbished damaged submarines.  Additionally, 
the separation qualification record notes that his civilian 
occupation prior to service involved supervising and 
assisting in painting interiors and exterior of homes and 
other buildings.

Medical records demonstrate post-service diagnoses of 
asbestosis and medical opinions relating the current 
diagnoses to previous asbestos exposure.  There is nothing in 
the record, however, to show that proper development has been 
accomplished to determine whether the veteran was exposed to 
asbestos in service or whether any in-service exposure is 
related to the current asbestosis diagnoses.  See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(d)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional evidence 
identified by the veteran concerning his 
claim for residuals of asbestos exposure.

2.  Contact the Department of the Navy 
Medical Liaison office of the NPRC to 
determine whether the veteran likely was 
exposed to asbestos during his service in 
the U.S. Army, including his service 
aboard the USS General A.W. Mann (AP 112). 

3.  If asbestos exposure in service is 
supported by the evidence of record, 
schedule the veteran for a VA examination 
and an opinion as to whether it is at 
least as likely as not that the current 
diagnoses of asbestosis, or any other 
relevant lung disorder, is related to 
asbestos exposure in service, taking into 
consideration any evidence of asbestos 
exposure before, during, and after 
service.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.  

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


